Sedgwick, C. J.
—I amof opinion that the plaintiffs, being members of the Cigarmakers’ International Union, had an interest in the proper use of the labels of the union, which might upon sufficient grounds be protected by injunction against the inequitable use of those labels.
I also think that it did- not appear conclusively upon the facts presented on the motion below, 'that the object of the union was illegal or against public policy and that the finding of the learned judge below on this subject must here be sustained.
There can be no doubt that the defendant had used and was about to use counterfeits of the labels.
The order should be affirmed, with ten dollars costs to the plaintiffs to abide the event.